Case 1:17-cv-01323-MN Document 364 Filed 05/10/21 Page 1 of 5 PageID #: 10397




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


CONSUMER FINANCIAL PROTECTION  )
BUREAU,                        )
                               )
          Plaintiff,           )
                               )
     v.                        )                   C.A. No. 17-1323-MN
                               )
THE NATIONAL COLLEGIATE MASTER )
STUDENT LOAN TRUST, et al.,    )
                               )
          Defendants.          )


     [PROPOSED] STIPULATED ORDER GOVERNING MOTIONS TO DISMISS
                   PLAINTIFF’S AMENDED COMPLAINT

       WHEREAS, on March 26, 2021, the Court dismissed Plaintiff’s complaint with leave to

amend (D.I. 360);

       WHEREAS, on April 30, 2021, Plaintiff filed an amended complaint (D.I. 362);

       WHEREAS, Plaintiff, Defendants, and Intervenors (the “Parties”) have conferred and

reached agreement on a proposed briefing schedule for motions to dismiss Plaintiff’s amended

complaint;

       WHEREAS, the Parties further agree that by entering this stipulation, Plaintiff is not

waiving its right to challenge the Intervenors’ standing to further participate in this action, and

does not concede that Intervenors have standing to do so;

       IT IS HEREBY ORDERED that:

       1.      Motions to dismiss Plaintiff’s amended complaint will be filed on or before May
               21, 2021.

       2.      Plaintiff’s opposition to the motions to dismiss will be filed on or before June 11,
               2021.
Case 1:17-cv-01323-MN Document 364 Filed 05/10/21 Page 2 of 5 PageID #: 10398




      3.   Reply briefs in further support of any motions to dismiss will be filed on or before
           June 25, 2021.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: May 10, 2021



                                                  Attorneys for Plaintiff Bureau of
                                                  Consumer Financial Protection

                                                  Cara M. Petersen
                                                  Acting Enforcement Director

                                                  Deborah Morris
                                                  Deputy Enforcement Director

                                                  /s/ Gabriel Hopkins
                                                  Gabriel Hopkins
                                                  gabriel.hopkins@cfpb.gov
                                                  Phone: 202-435-7842
                                                  Stephen Jacques
                                                  stephen.jacques@cfpb.gov
                                                  202-435-7368
                                                  Tiffany Hardy
                                                  tiffany.hardy@cfpb.gov
                                                  202-435-9375

                                                  Enforcement Attorneys
                                                  Consumer Financial Protection Bureau
                                                  1700 G Street NW
                                                  Washington, DC 20552
                                                  Facsimile: (202) 435-7722


                                                  /s/ Michael A. Weidinger
                                                  Michael A. Weidinger (No. 3330)
                                                  Megan Ix Brison (No. 6721)
                                                  PINCKNEY, WEIDINGER, URBAN &
                                                  JOYCE
                                                  2 Mill Road, Suite 2014
                                                  Wilmington, DE 19806
                                                  (302) 504-1497
                                                  mweidinger@pwujlaw.com
                                                  mixbrison@pwujlaw.com
                                                  Attorneys for Defendants
                                            2
Case 1:17-cv-01323-MN Document 364 Filed 05/10/21 Page 3 of 5 PageID #: 10399




OF COUNSEL:                                /s/ Melissa N. Donimirski
Joshua Kipnees                            Kurt M. Heyman (No. 3054)
George A. LoBiondo                        Melissa N. Donimirski (No. 4701)
PATTERSON BELKNAP WEBB & TYLER LLP        HEYMAN ENERIO GATTUSO & HIRZEL
1133 Avenue of the Americas               LLP
New York, NY 10036                        300 Delaware Avenue, Suite 200
                                          Wilmington, DE 19801
                                          (302) 472-7300
                                          kheyman@hegh.law
                                          mdonimirski@hegh.law
                                          Attorneys for Ambac Assurance
                                          Corporation



                                          /s/ Catherine A. Gaul
OF COUNSEL:                               Catherine A. Gaul (No. 4310)
Michael A. Hanin                          ASHBY & GEDDES
Uri Itkin                                 500 Delaware Avenue, 8th Floor
KASOWITZ BENSON TORRES LLP                P.O. Box 1150
1633 Broadway                             Wilmington, DE 19899
New York, NY 10019                        (302) 654-1888
                                          cgaul@ashby-geddes.com
                                          Attorneys for Objecting Noteholders



                                          /s/ Rebecca L. Butcher
OF COUNSEL:                               Rebecca L. Butcher (No. 3816)
John P. Doherty                           LANDIS RATH & COBB LLP
William Hao                               919 Market Street, Suite 1800
ALSTON & BIRD LLP                         Wilmington, DE 19801
90 Park Avenue                            (302) 467-4400
New York, NY 10016                        butcher@lrclaw.com
                                          Attorneys for GSS Data Services LLC



                                          /s/ Stacey A. Scrivani
                                          Stacey A. Scrivani (No. 6129)
                                          STEVENS & LEE, P.C.
                                          919 Market Street, Suite 1300
                                          Wilmington, DE 19801
                                          (302) 425-3306
                                          sasc@stevenslee.com
                                      3
Case 1:17-cv-01323-MN Document 364 Filed 05/10/21 Page 4 of 5 PageID #: 10400




                                          Nicholas H. Pennington
                                          STEVENS & LEE, P.C.
                                          620 Freedom Business Center, Ste 200
                                          King of Prussia, PA 19406
                                          (610) 205-6352
                                          nhp@stevenslee.com

                                          Elizabeth A. Ware
                                          STEVENS & LEE, P.C.
                                          111 N. Sixth Street
                                          Reading, PA 19603
                                          (610) 478-2210
                                          eaw@stevenslee.com
                                          Attorneys for Pennsylvania Higher
                                          Education Assistance Agency d/b/a
                                          American Education Services.


                                          /s/ Daniel A. O’Brien
                                          Daniel A. O’Brien (No. 4897)
                                          VENABLE LLP
                                          1201 N. Market Street, Suite 1400
                                          Wilmington, DE 19801
                                          (302) 298-3535
                                          daobrien@venable.com

                                          Allyson B. Baker
                                          Meredith L. Boylan
                                          Sameer P. Sheikh
                                          Katherine M. Wright
                                          Tiffany C. Williams
                                          VENABLE LLP
                                          600 Massachusetts Ave., NW
                                          Washington, DC 20001
                                          (202) 344-4000
                                          ABBaker@venable.com
                                          MLBoylan@venable.com
                                          SPSheikh@venable.com
                                          KMWright@venable.com
                                          TCWilliams@venable.com
                                          Attorneys for Transworld Systems, Inc.




                                      4
Case 1:17-cv-01323-MN Document 364 Filed 05/10/21 Page 5 of 5 PageID #: 10401




                                          /s/ Stephen B. Brauerman
                                          Stephen B. Brauerman (No. 4952)
                                          Elizabeth A. Powers (No. 5522)
                                          BAYARD, P.A.
                                          600 N. King Street, Suite 400
                                          Wilmington, DE 19899
                                          (302) 655-5000
                                          sbrauerman@bayardlaw.com
                                          epowers@bayardlaw.com
                                          Attorneys for Wilmington Trust
                                          Company


OF COUNSEL:                               /s/ Jeff Castellano
                                          John W. Shaw (No. 3362)
Stephen H. Meyer                          Jeff Castellano (No. 4837)
SULLIVAN & CROMWELL LLP                   David M. Fry (No. 5486)
1700 New York Avenue, N.W.                SHAW KELLER LLP
Suite 700                                 I.M. Pei Building
Washington, DC 20006                      1105 North Market Street, 12th Floor
(202) 956-7605                            Wilmington, DE 19801
meyerst@sullcrom.com                      (302) 298-0700
                                          jshaw@shawkeller.com
Matthew A. Martel                         jcastellano@shawkeller.com
Joseph B. Sconyers                        dfry@shawkeller.com
Keith M. Kollmeyer                        Attorneys for U.S. Bank National
JONES DAY                                 Association
100 High Street
Boston, MA 02110-1781
(617) 960-3939
mmartel@jonesday.com
jsconyers@jonesday.com
kkollmeyer@jonesday.com




IT IS SO ORDERED.


DATED:____________                        ______________________________
                                          United States District Judge




                                      5
